Citation Nr: 1453273	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating greater than 20 percent for service-connected degenerative joint disease of the left knee, status post arthroscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Navy from March 1999 to March 2001.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board remanded the case in October 2011 and March 2013 for further development.  The case has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Houston, Texas dated from March 2013 to the present.     

Second, the Veteran was last provided a VA examination in connection with his service-connected left knee disability in November 2011.  The Veteran has alleged that his service-connected left knee disability has continued to worsen since that time and a March 2013 VA physical therapy note reveals worsening flexion (limited to 45 degrees) for the left knee.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the appropriate VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Houston, Texas VA healthcare system dated from March 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her or her representative.

2.  After any additional records are associated with the VBMS electronic claims file, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions must be provided.  


The examiner should address the following: 

(a) The severity of the Veteran's service-connected left knee disability and report all signs and symptoms necessary for rating the disorder.  In particular, the examiner should provide the left knee range of motion in degrees.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion; 

(b) Identify any form of left knee ankylosis; 

(c) Identify the severity of any recurrent subluxation or lateral instability of the left knee - slight, moderate or severe;

(d) Identify whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion of the left knee or whether there has been the removal of semilunar cartilage of the left knee;

(e) Identify whether there is impairment of the tibia and fibula of the left knee with nonunion or malunion;

(f) Include a statement as the effect of the Veteran's service-connected connected left knee disability on his occupational functioning and daily activities.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

